Douglas, J.,
dissenting. I respectfully dissent. I would affirm, in all respects, the well-reasoned opinion of the court of appeals.
*683This is not a complicated case. The subject matter of this case has been litigated over a number of years. Apparently, all of that litigation, with the exception of the most recent case filed in Mercer County, has taken place in Franklin County. In several entries, the Franklin County Court of Common Pleas reserved subject-matter jurisdiction. The majority properly cites at least one of the orders of the Franklin County Common Pleas Court. Without question that trial court, in its June 24, 1986 amended entry and order, expressly reserved jurisdiction over the subject matter involved in this litigation. Strangely, after setting forth the language of the trial court, the majority, for some reason, then promptly ignores the clear reservation-of-jurisdiction language of the order.
The majority also properly sets forth the cogent and persuasive reasoning of the court of appeals. I would add to that reasoning only that there is no issue herein involving the priority doctrine set forth in State, ex rel. Phillips, v. Polcar (1977), 50 Ohio St.2d 279, 4 O.O.3d 445, 364 N.E.2d 33. That doctrine applies only to courts having concurrent jurisdiction. Here there could be no concurrent jurisdiction because the Franklin County court had reserved jurisdiction unto itself by explicitly saying, “ * * * until further order of this Court * * (Emphasis added.)
The court of appeals was entirely correct in its judgment. That judgment, should be affirmed.